Case 5:20-cv-00175-gwc Document 6 Filed 12/01/20 Page 1 of 2

U.S. DIST

HS
Wio

 

UNITED STATES DISTRICT COURT

Oe 2020DEC-1 PM 3:0]
DISTRICT OF VERMONT eee SEE
HUGUETTE NICOLE YOUNG, ) ae
Plaintiff, )
)
Vv. ) Case No. 5:20-cv-175
)
T.J. DONOVAN, in his official capacity as +)
attorney general of Vermont, )
)
Defendant. )

ORDER OF DISMISSAL

The court’s November 9, 2020 Order denied Plaintiff Huguette Nicole Young’s Motion
to Proceed In Forma Pauperis and required her to submit either an amended and complete
application to proceed in forma pauperis or otherwise pay the requisite filing fee by
November 23, 2020. (Doc. 5 at 6.) The Order further advised that failure to do so would result
in dismissal without prejudice. The November 23, 2020 deadline has now passed without any
filing from Plaintiff.

Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or
to comply with these rules or a court order, a defendant may move to dismiss the action or any
claim against it.” The court is empowered to dismiss for failure to prosecute sua sponte.
Martens v. Thomann, 273 F.3d 159, 179 (2d Cir. 2001). In considering a Rule 41(b) dismissal,
the court weighs the following factors:

(1) the duration of the plaintiffs failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether

the defendants are likely to be prejudiced by further delay in the proceedings, (4) a

balancing of the court’s interest in managing its docket with the plaintiffs interest

in receiving a fair chance to be heard, and (5) whether the judge has adequately
considered a sanction less drastic than dismissal.
Case 5:20-cv-00175-gwc Document 6 Filed 12/01/20 Page 2 of 2

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (quoting Lucas v. Miles,
84 F.3d 532, 535 (2d Cir. 1996)). The court is mindful that “a pro se litigant’s claim should be
dismissed for failure to prosecute ‘only when the circumstances are sufficiently extreme.’” Id.
at 217 (quoting LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001)).

Here, it has been more than a week since the court’s November 23, 2020 deadline
without any filing from Plaintiff. The court’s November 9, 2020 Order included explicit notice
that dismissal would result if Plaintiff did not act by the stated deadline.' The prejudice factor is
neutral in this case because the defendant has not even been served yet. Plaintiffs interest in a
chance to be heard is outweighed in this case by the court’s interest in managing its docket,
especially with respect to the initial requirement that plaintiffs supply adequate information for
the court to rule on in forma pauperis applications. The court has considered lesser sanctions,
including further warnings or imposition of monetary sanctions, but concludes that they would
be ineffectual here. The court notes that dismissal in this case is not a particularly extreme
sanction because the dismissal is without prejudice and Plaintiff remains free to re-file and seek
in forma pauperis status in the ordinary course.

This case is accordingly DISMISSED without prejudice on the court’s own motion under
Fed. R. Civ. P. 41(b).

SO ORDERED.

St
Dated at Rutland, in the District of Vermont, this day of December, 2020.

—

< - > Le
Geoffrey W. Crawford, Chief Judge
United States District Court

 

 

' Although Plaintiff filed a motion requesting email notification of case activity, the court
denied that motion (Doc. 5 at 2) and it remains Plaintiffs responsibility to arrange to receive
communications from the court.
